Title: To James Madison from William C. C. Claiborne, 5 July 1805 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


          § From William C. C. Claiborne. 5 July 1805, New Orleans. “In a former Letter, I advised you of the departure of Captain Carmick for Pensacola with a communication from me to Governor Folch upon the Subject of the Post Road through West Florida. Captain Carmick was detained much longer than was expected, and has returned without Governor Folch’s Answer. A Copy of Captain Carmicks Letter to me on the occasion is herewith enclosed; He was detained at Pensacola by the Spanish Authorities, and I am inclined to think that to their Jealousy and Suspicion, may be attributed the loss of the Dispatches with which the Captain was charged. I learn however, that Governor Folch had no objection to the Post Route, and that his protection would be afforded the Post Riders.
          “I fear it will be some time before this new Route will become Safe and expeditious; The Rider a Mr. Abrahams has been twice here, and he represents the road from thence to Fort Stoddart, as being difficult and often interrupted by High Waters.”
        